Order entered November 16, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01310-CV

                        IN RE VENKY VENKATRAMAN, Relator

                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF04-11968

                                         ORDER
                      Before Justices Lang-Miers, Myers, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE